          Case 1:19-cv-10219-PBS Document 42 Filed 06/09/21 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

LEONITUS JABIR BEY,                                   C.A. NO.: 19-cv-10219PBS

        Plaintiff,

v.

DAVID PENDER,

        Defendant

                       DEFENDANT DAVID PENDER’S TRIAL BRIEF

        The defendant’s motion for summary judgment was allowed in part as to the pro se

plaintiff’s claim for unlawful arrest and denied as to the claims of excessive force.

        The claim for unlawful arrest were barred based on the favorable termination rule of

Heck v. Humphrey, 512 U.S. 477 (1994) as a result of the pro se plaintiff’s conviction for failure

to stop for a police officer.

        The defendant contends that the plaintiff refused to get out of the car despite numerous

commands. A struggle ensued after the pro se plaintiff knocked the defendant’s taser from the

defendant’s hand. Mr. Bey was arrested and charged with a number of offenses:

carrying a dangerous weapon pursuant to M.G.L. c. 269, §10, negligent operation of a motor

vehicle pursuant to M.G.L. c. 90, § 24(2)(a), unlicensed operation of a motor vehicle c. 90, § 10,

providing false information to law enforcement pursuant to c. 268, § 34A, resisting arrest

pursuant to M.G.L. c. 268. § 32B, failing to stop for a police officer pursuant to c. 90, § 25, a

marked lane violation pursuant to c. 89, § 4A, operating an unregistered motor vehicle pursuant

to c. 90, § 9, and a passing violation pursuant to M.G.L. c. 89. § 2. (Exhibit 1 - Criminal

Complaint of the Lowell District Court attached to Plaintiff’s Complaint, Document 1-1, p. 21-

24.

                                                  1
          Case 1:19-cv-10219-PBS Document 42 Filed 06/09/21 Page 2 of 5




       After a jury trial at Lowell District Court on September 3-September 4, 2019, the verdict

and findings on the charges were as follows: resisting arrest – guilty – sentenced to six months

in the house of correction, suspended with probation until September 3, 2021 concurrent with the

charge of negligent operation of a motor vehicle; negligent operation of a motor vehicle – guilty

– sentenced to six months in the house of correction, suspended with probation until September

3, 2021; unlicensed operation of a motor vehicle – guilty - $500.00 file; carrying a dangerous

weapon – not guilty; providing false information to law enforcement – nolle prossed;; failing to

stop for a police officer – guilty - $100.00 fine; marked lane violation – responsible filed;

unregistered vehicle – not responsible; passing lane violation – responsible, filed. (Exhibit 2 –

Certified docket from the Lowell District Court in the case of Commonwealth of Massachusetts

v. Leon J. Campbell, Lowell District Court Docket No. 1911CR000365.)

       Mr. Bey represented himself in the criminal trial and testified under oath. (Exhibit 3 –

Transcript of the jury trial in the case of Commonwealth of Massachusetts v. Leon J. Campbell,

Lowell District Court Docket No. 1911CR000365.) No appeal was ever filed.

       The defendant addresses only the remaining issue of excessive force and as the court

denied the defendant’s motion for summary judgment as a result of genuine issues of material

fact thus the defendant will address only the following.

Qualified Immunity.

       Qualified immunity dictates “that ‘government officials performing

discretionary functions, generally are shielded from liability for civil damages insofar

as their conduct does not violate clearly established statutory or constitutional rights

of which a reasonable person would have known.’” Prokey v. Watkins, 942 F.2d 67,

72 (1st Cir. 1991), quoting Harlow v. Fitzgerald, 457 U.S. 800, 812 (1982).



                                                  2
          Case 1:19-cv-10219-PBS Document 42 Filed 06/09/21 Page 3 of 5




        The qualified immunity inquiry is a two-part test, where a court must decide,

(1) whether the facts alleged or shown by the plaintiff make out a violation of a

constitutional right and (2) if so, whether the right was “clearly established” at the

time of the defendant’s alleged violation. Maldonado v. Fontanes, 568 F.3d 263 (1st

Cir. 2009), citing Pearson v. Callahan, 555 U.S. 223, 223-224 (2009). The second

prong of the test contains dual aspects.

        Officer Pender’s actions passed the two-prong test. The defendant officer

utilized force in defense of the attack by the pro se plaintiff. Pro se plaintiff was

ordered to exit the vehicle, he resisted removal from the vehicle and when he did, he

engaged in assaultive conduct against the police officer by knocking the taser out of

his hands. The pro se plaintiff was clearly resisting and actively assaultive and the

facts do not indicate excessive force nor would an objectively reasonable police

officer believe he was violating the pro se plaintiff’s civil rights in defending himself

against the pro se plaintiff’s assaults.

Evidentiary Issues.

        The defendant has propounded evidentiary issues in his motions in limine

which includes a motion to prohibit the pro se plaintiff from attempting to introduce

into evidence matters involving the defendant’ s disciplinary record including civilian

complaints, administrative charges or domestic criminal charges. It is anticipated that

the pro se plaintiff will attempt to testify to such matters without proper evidentiary

foundation or other admissible evidence but for his recollection newspaper articles

which he read. Even with a proper foundation, Fed. R. Ev. 404 (b) acts to prohibit the

pro se plaintiff from introducing evidence of other crimes, wrongs or acts in order to



                                                  3
         Case 1:19-cv-10219-PBS Document 42 Filed 06/09/21 Page 4 of 5




show that the defendant acted toward the pro se plaintiff in accordance with the

character.

                                             The Defendant,

                                             DAVID PENDER,

                                             By his attorney,

                                             /s/Bradford N. Louison
                                             _____________________________
                                             Bradford N. Louison, Esq. BBO#305755
                                             blouison@lccplaw.com
                                             Louison, Costello, Condon & Pfaff, LLP
                                             101 Summer Street
                                             Boston, MA 02110
                                             (617) 439-0305
Date: June 9, 2021




                                                4
            Case 1:19-cv-10219-PBS Document 42 Filed 06/09/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, I caused the foregoing to be served by first class mail or

email to:

                                            Leonitus Jabir Bey
                                             P.O. Box 1934
                                           Lowell, Mass 01854
                                         ryamexum@gmail.com



                                                         /s/Bradford N. Louison

                                                      Bradford N. Louison

Dated: June 9, 2021




                                                 5
